FILED
                            NOT FOR PUBLICATION                               FEB 20 2014

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 12-10533

               Plaintiff - Appellee,              D.C. No. 1:10-cr-00028-FMTG-3

  v.
                                                  MEMORANDUM*
HENRY PANGILINAN FRESNOZA,

               Defendant - Appellant.


                     Appeal from the United States District Court
                               for the District of Guam
             Frances Tydingco-Gatewood, Chief District Judge, Presiding

                           Submitted February 18, 2014**
                                Honolulu, Hawai‘i

Before: HAWKINS, McKEOWN, and BEA, Circuit Judges.

       Henry Pangilinan Fresnoza (“Fresnoza”) appeals from a judgment of

conviction following a jury trial on the basis that it was obtained in violation of the

Speedy Trial Act, 18 U.S.C. § 3161. A jury in the District of Guam found


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Fresnoza guilty of conspiracy to distribute methamphetamine hydrochloride, in

violation of 21 U.S.C. §§ 841(a)(1), 846, and 960; conspiracy to import and

importation of methamphetamine hydrochloride, in violation of 18 U.S.C. § 2 and

21 U.S.C. §§ 846, 952, and 960; and four counts of money laundering, in violation

of 18 U.S.C. §§ 2 and 1956(a)(2)(B)(i).

      Approximately one and a half years elapsed between the filing of the initial

indictment and Fresnoza’s conviction. The Speedy Trial Act provides that trial in a

criminal case “shall commence within seventy days” of the filing of an indictment.

18 U.S.C. § 3161(c)(1). However, exclusions to the seventy-day speedy trial clock

apply. For example, and relevant to this appeal, time is automatically excluded

from the speedy trial clock during the pendency of a pre-trial motion. 18 U.S.C.

§ 3161(h)(1)(D).

      Fresnoza principally objects to the continuances the district court granted

under the “ends of justice” exclusion to the Speedy Trial Act, which provides for

the exclusion of “[a]ny period of delay resulting from a continuance granted by any

judge . . . if the judge granted such continuance on the basis of [the judge’s]

findings that the ends of justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy trial.” 18 U.S.C.

§ 3161(h)(7)(A). To exclude time under this provision, the court must provide


                                           2
“either orally or in writing, its reasons for finding that the ends of justice served by

the granting of such continuance outweigh the best interests of the public and the

defendant in a speedy trial.” Id. The ends of justice provision enumerates several

factors the court must consider in deciding whether to grant an exclusion, including

“[w]hether the failure to grant such a continuance in the proceeding would be

likely to make a continuation of such proceeding impossible, or result in a

miscarriage of justice.” 18 U.S.C. § 3161(h)(7)(B)(i).

      We review the district court’s factual findings for clear error and the

application of the Speedy Trial Act de novo. See United States v. Wirsing, 867
F.2d 1227, 1229 (9th Cir. 1989). Although contemporaneously explaining the

reasons for an ends of justice exclusion is the best practice, “[w]e have held that

simultaneous ‘ends of justice’ findings are unnecessary so long as the trial court

later shows that the delay was motivated by proper considerations.” United States

v. Ramirez-Cortez, 213 F.3d 1149, 1154 (9th Cir. 2000) (alterations and internal

quotation marks omitted). In ruling on Fresnoza’s motion to dismiss, the court

showed that each “ends of justice” exclusion was motivated by proper

considerations and that the court granted these exclusions after considering the

factors delineated in § 3161(h)(7)(B). The court did not clearly err in providing the

factual basis for granting the exclusions. On de novo review, we conclude that


                                            3
fewer than 70 days ran on the speedy trial clock before Fresnoza was brought to

trial. Accordingly, the Speedy Trial Act was not violated.

      Fresnoza also appeals from his sentence arguing that he should not have

received a separate sentence for the money laundering charges. However, he offers

no support whatsoever for this proposition. There is no argument that the sentence

was outside of the range suggested by the Sentencing Guidelines. The sentence

was reasonable. Therefore, there was no sentencing error. See United States v.

Cantrell, 433 F.3d 1269, 1280 (9th Cir. 2006).

      AFFIRMED.




                                         4